Citation Nr: 0408642	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left thumb avulsion laceration residuals including 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from February 1972 to December 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which increased 
the evaluation for the veteran's bilateral neurosensory 
acoustic deficit from noncompensable to 10 percent disabling 
and denied a compensable evaluation for his left thumb 
avulsion laceration injury residuals.  In May 1999, the Board 
remanded the veteran's claims to the RO so that the veteran 
could be afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  

In June 1999, the veteran was afforded a hearing before a VA 
hearing officer.  In September 1999, the RO increased the 
evaluation for the veteran's bilateral hearing loss 
disability from 10 to 20 percent; effectuated the award as of 
May 6, 1998; recharacterized his left thumb injury residuals 
as left thumb avulsion laceration injury residuals including 
traumatic arthritis; increased the evaluation for that 
disability from noncompensable to 10 percent; and effectuated 
the award as of April 28, 1997.  

In November 1999, the RO denied effective dates prior to 
April 28, 1997, for the award of 10 percent evaluations for 
the veteran's bilateral hearing loss disability and left 
thumb disability, and an effective date prior to May 6, 1998, 
for the award of a 20 percent evaluation for his bilateral 
hearing loss disability.  In June 2001, the veteran was 
afforded a video hearing before a Veterans Law Judge.  In 
October 2001, the Board denied an increased evaluation for 
the veteran's bilateral hearing loss disability; effective 
dates prior to April 28, 1997, for the awards of 10 percent 
evaluations for the veteran's bilateral hearing loss 
disability and left thumb disability; and an effective date 
prior to May 6, 1998, for the award of a 20 percent 
evaluation for his bilateral hearing loss disability, and 
remanded the issue of an increased evaluation for his left 
thumb disability to the RO for additional action.  



In March 2004, the veteran was informed that the Veterans Law 
Judge who had conducted his June 2001 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
March 2004, the veteran requested an additional video hearing 
before a Veterans Law Judge.  The veteran has been 
represented throughout this appeal by the Mississippi State 
Veterans Affairs Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran has requested a video hearing before a Veterans 
Law Judge.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action:  

The RO should schedule the veteran for 
the requested video hearing before a 
Veterans Law Judge.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


